PER CURIAM.
Because of a palpable and egregious violation of Florida Appellate Rule 3.14, subd. b, 31 F.S.A. providing that petitions for rehearing “must set forth concisely, and without argument, the alleged omissions, oversights, causes or grounds on which it is based” and pursuant to Florida Appellate Rule 3.14, subd. d providing for the striking of such petition for a substantial violation of any material provision of the rule,
It Is Ordered that said petition be and the same is hereby stricken.
TERRELL, Acting Chief Justice, and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.